Citation Nr: 0805526	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  00-24 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increase in a 30 percent rating for 
bronchitis prior to July 2, 2003.   
 
2.  Entitlement to an increase in a 60 percent rating for 
bronchitis since July 2, 2003.   
 
3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU rating).  

4.  Entitlement to an increase in a 10 percent rating for 
residuals of a bone graft of the right iliac crest.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from June 1976 to August 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2000 and January 2004 RO rating 
decisions.  The August 2000 RO decision denied an increase in 
a 30 percent rating for bronchitis; denied an increase in a 
10 percent rating for postoperative residuals of a hammer toe 
of the right second toe; denied an increase in a 10 percent 
rating for postoperative residuals of a hammer toe of the 
left second toe; denied an increase in a 10 percent rating 
for arthralgia of both knees; and denied an increased 
(compensable) rating for residuals of a bone graft of the 
right iliac crest.  In November 2002, the Board remanded this 
appeal for further development.  

The January 2004 RO decision denied a TDIU rating.  A March 
2004 RO decision increased the rating for the veteran's 
service-connected bronchitis to 60 percent, effective July 2, 
2003.  However, as that grant does not represent a total 
grant of benefits sought on appeal, the claim for increase 
remains before the Board.  AB v. Brown, 6 Vet. App. 35 
(1993).   The Board also recognizes that VA's determination 
of the "present level" of a disability may result in a 
conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period 
the increased rating claim has been pending, and that the 
Board must thus consider whether the veteran is entitled to 
any staged ratings higher than those presently assigned.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

An August 2005 Board decision granted a 10 percent rating for 
the veteran's service-connected residuals of a bone graft of 
the right iliac crest.  The Board denied entitlement to an 
increase in a 10 percent rating for postoperative residuals 
of a hammer toe of the right second toe; denied entitlement 
to an increase in a 10 percent rating for postoperative 
residuals of a hammer toe of the left second toe; and denied 
entitlement an increase in a 10 percent rating for arthralgia 
of both knees.  The Board remanded the issues of entitlement 
to an increase in a 30 percent rating for bronchitis prior to 
July 2, 2003, and entitlement to an increase in a 60 percent 
rating for bronchitis since July 2, 2003, as well as the 
issue of entitlement to a TDIU rating for further 
development.  

A November 2005 RO decision increased the rating for the 
veteran's service-connected residuals of a bone graft of the 
right iliac crest to 10 percent, effective August 17, 1999.  
In January 2008, the veteran testified at a Board hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  

The veteran was last afforded a VA respiratory diseases 
examination in July 2006.  The diagnosis was chronic 
bronchitis.  The examiner indicated that FEV-1 was 48 percent 
predicted and that FEV-1/FVC was 76 percent.  The Board notes 
that the report of the July 2006 VA examination did not 
include any objective finding identifying the veteran's 
diffusion capacity of carbon monoxide, single breath, or DLCO 
(SB).  The Board observes that objective findings regarding 
the veteran's DLCO (SB) are necessary for properly evaluating 
the veteran.  DLCO (SB) findings are part of the criteria for 
rating the veteran's bronchitis under the appropriate 
schedular criteria in this case.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6600.  Therefore, the Board finds that an 
examination is necessary.  

As the veteran's claim for a TDIU is inextricably intertwined 
with his claim for increase, both matters will be addressed 
together on remand.  Harris v. Derwinski, 
1 Vet. App. 180 (1991).  

The veteran is hereby informed that 38 C.F.R. § 3.326(a) 
provides that individuals for whom examinations have been 
authorized and scheduled are required to report for such 
examinations.  The veteran is advised that at least in part 
the purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that, pursuant to 38 C.F.R. § 3.655, his 
claim for increase shall be denied in the event he fails 
(without good cause) to cooperate by attending the requested 
VA examination.  

Prior to the examination, any outstanding records of 
pertinent treatment should be obtained and added to the 
record.  

Further, The Board finds that the requirements of VA's duty 
to notify and assist the claimant have not been met.  38 
U.S.C.A. §§ 5103, 5103a; 38 C.F.R. § 3.159.  The notice 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify the veteran of what information 
or evidence is necessary to substantiate his claims; what 
subset of the necessary information or evidence, if any, the 
claimant is to provide; what subset of the necessary 
information or evidence, if any, the VA will attempt to 
obtain; and a general notification that the claimant may 
submit any other evidence he has in his possession that may 
be relevant to the claim(s).  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  

Recently, the U.S. Court of Appeals for Veterans Claims 
(Court) held in Vazquez-Flores v. Peak, No. 05-0355 (U.S. 
Vet. App. January 30, 2008), that for a claim for increased 
compensation, section § 5103(a) requires, at a minimum, that 
the Secretary notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 
30, 2008).  Further, under Vazquez, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, slip op. at 5-6. 

Here, a review of the claims folder shows that sufficient 
notice has not been sent to the veteran.  The RO provided the 
veteran with VCAA notice letters in November 2002 and March 
2003.  These notice letters did not specifically notify the 
veteran that he should provide evidence of the effect that 
worsening disabilities had on his employment and daily life 
(such as a specific measure or test).  The letters also did 
not notify the veteran that should an increase in disability 
be found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the of the 
symptoms of the condition for which the disability 
compensation is being sought, including their severity and 
duration, and their impact on employment and daily life.  
Thus, on remand the RO should provide corrective VCAA notice.  

Finally, The Board notes that a November 2005 RO decision 
increased the rating for the veteran's service-connected 
residuals of a bone graft of the right iliac crest to 10 
percent, effective August 17, 1999.  In his December 2005 VA 
Form 9, the veteran expressed his disagreement with that 
determination.  The Board notes that the RO has not issued a 
statement of the case as to the issue of entitlement to an 
increase in a 10 percent rating for residuals of a bone graft 
of the right iliac crest.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where a notice of disagreement has been 
filed with regard to an issue, and a statement of the case 
has not been issued, the appropriate Board action is to 
remand the issue to the RO for issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus this 
claim is being remanded for issuance of a statement of the 
case and to give the veteran the opportunity to complete an 
appeal.  38 U.S.C.A. § 7105 (West 2005); 38 C.F.R. § 19.26 
(2005); See Manlincon v. West, 12 Vet.App. 238 (1999).  
        
Accordingly, the case is REMANDED for the following:  

1.  The RO should provide the veteran 
with VCAA notice that is compliant with 
the requirements of Vazquez-Flores v. 
Peak, No. 05-0355 (U.S. Vet. App. Jan. 
30, 2008).  Specifically, the notice 
should advise the veteran that to 
substantiate claims for entitlement to an 
increase in a 30 percent rating for 
bronchitis prior to July 2, 2003, 
entitlement to an increase in a 60 
percent rating since July 2, 2003, and 
entitlement to a TDIU rating, he must 
provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or 
increase severity of the disability and 
the effect that worsening has on his 
employment and daily life.  The veteran 
should also be afforded a copy of the 
applicable criteria needed for increased 
(higher) ratings under the applicable 
Diagnostic Codes for rating the service-
connected disabilities on appeal.   

Also advise the veteran that if an 
increase in disability is found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 0 percent 
to as much as 100 percent (depending on 
the disability involved), based on the 
nature of the symptoms of the condition 
for which disability compensation is 
being sought, their severity and 
duration, and their impact upon 
employment and daily life.

In addition, provide examples of the 
types of medical and lay evidence that 
the veteran may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation-e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

2.  Ask the veteran to identify all 
medical providers who have treated him 
for bronchitis since October 2006.  After 
receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of 
the related medical records which are not 
already in the claims folder.  

3.  Schedule the veteran for a VA 
respiratory examination to determine the 
severity of disability due to his 
service-connected bronchitis.  The claims 
folder must be provided to and reviewed 
by the examiner in conjunction with the 
examination.  All signs and symptoms 
necessary for rating the veteran's 
service-connected bronchitis should be 
reported in detail.  All necessary tests 
and studies are to be performed, 
including pulmonary function tests.  It 
is essential that the pulmonary function 
study contain the full range of results 
necessary to rate the disability under 
the diagnostic criteria (FEV-1, FVC, FEV- 
1/FVC, DLCO (SB), maximum exercise 
capacity, maximum oxygen consumption with 
cardio-respiratory limitation).  The 
presence or absence of cor pulmonale, 
pulmonary hypertension, or outpatient 
oxygen therapy should be documented.  The 
examiner should specifically provide an 
opinion as to the impact of the veteran's 
service-connected disorders on his 
ability to obtain or maintain employment.  

4.  Issue a statement of the case (SOC) to 
the veteran and his representative on the 
issue of entitlement to an increase in a 
10 percent rating for residuals of a bone 
graft of the right iliac crest.  If, and 
only if, the veteran completes an appeal 
of this issue, the RO should return the 
case to the Board for appellate review of 
the issue.  

5.  Thereafter, review the veteran's 
claims for entitlement to an increase in a 
30 percent rating for bronchitis prior to 
July 2, 2003, entitlement to an increase 
in a 60 percent rating for bronchitis 
since July 2, 2003, and entitlement to a 
TDIU rating.  If the claims are denied, 
issue a supplemental statement of the case 
to the veteran and his representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claims.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

